UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. BOSTON COMMON INTERNATIONAL FUND (BCAIX) BOSTON COMMON U.S. EQUITY FUND (BCAMX) ANNUAL REPORT September 30, 2013 Table of Contents Shareholder Letter 1 Boston Common International Fund Country Allocation 9 Schedule of Investments 11 Boston Common U.S. Equity Fund Sector Allocation 17 Schedule of Investments 19 Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Change in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 38 Expense Example 39 Additional Information 44 BOSTON COMMON FUNDS Message from the Advisor Dear Fellow Shareholders, The Boston Common Funds strive to create well-diversified portfolios with an emphasis on long term capital appreciation that incorporates thoughtful analysis of environmental, social and governance (ESG) issues.Exceptional management, or mismanagement, of ESG issues may have important implications for the long term performance of an investment portfolio. This past year we have fielded several questions from shareholders on how our Funds address the important questions of energy and carbon. As an investment firm, Boston Common aims to provide for society’s transition to a low carbon economy over a manageable time horizon, by preferring firms with energy efficient products and processes over those with more resource-intensive alternatives, by investing selectively in renewables and more carbon-efficient fossil fuels, and by engaging companies across all industry groups to improve their energy use. Instead of a policy of wholesale divestment we prefer a carefully-framed approach for a multi-year transition to a low carbon economy. We avoid investing in coal mining companies, which we believe should be scaled down. We also avoid inefficient energy sources such as tar sands and corn-based ethanol. We recognize the need for natural gas as a bridge fuel to a more renewables-driven economy but are mindful of the risks associated with it.As we are activist investors, we have built and led investor coalitions to demand that the natural gas production and transportation companies address the troubling repercussions of hydraulic fracturing, fugitive methane emissions, and chemical contamination of water sources.We are also working within the financial services sector, encouraging banks to assess their lending and financing practices as they relate to climate change. Your investments in the Boston Common Funds enable us to conduct a multi-faceted engagement program to shape the future of our portfolio companies. Please refer to the next section for further discussion on environmental, social and governance topics. This report outlines the activity in the Funds over the past fiscal year and presents our outlook for the coming quarters. Over the past twelve months, the developed world’s equity markets posted strong double-digit returns.Continued economic recovery in the U.S., Europe and Japan should help corporate profits Page 1 and supportive monetary policy will likely benefit stock markets. With ongoing global economic healing, we maintain a positive longer term view towards the global equity markets but recognize that policy error or public discontent could abruptly shift improving investor sentiment. We take this opportunity to thank our shareholders for partnering with us. Geeta Aiyer Matt Zalosh President & Founder Chief Investment Officer Boston Common Asset International Strategies Management, LLC Boston Common Asset Management, LLC Page 2 BOSTON COMMON FUNDS Fund Shareholder Engagement We lead multifaceted shareowner engagement programs with portfolio companies on behalf of investors in the Boston Common Funds.As investors, our strategy has been to build the business case for changes in corporate behavior away from short-term, short-sighted practices. Through our long-term investment in this strategy, and perseverance as engaged investors, we have seen changes away from business-as-usual towards more thoughtful, sustainable practices. Supply Chain Accountability:Bangladesh The scale of the tragedies in Bangladesh is hard to comprehend. Over 1,500 Bangladeshi garment workers have died since November 2012 and thousands more have been injured.In response to this tragedy, Boston Common is working with the Interfaith Center on Corporate Responsibility (ICCR) whose globally coordinated investor initiative seeks to address systemic problems in the Bangladesh apparel supply chain. This initiative is supported by over 200 organizations with over $3.1 trillion in assets under management. In May, an investor statement signed by this coalition called on companies to enact system-wide reforms to prevent unsafe working conditions.In September, the group, including Boston Common, sent letters to 24 global companies such as adidas asking them to join the Accord on Fire and Building Safety which has the potential to affect more than one-fourth of Bangladesh’s apparel factories.Boston Common is currently engaging adidas, Disney, and VF Corporation on this issue. Lobbying Disclosure and Transparency Boston Common is co-leading, with an UK-based asset manager, an initiative calling for greater public disclosure of UK companies’ political lobbying practices through third parties including trade associations. As of September 30, 2013, 32 U.S.-, UK- and European-based investors and organizations, with over $211 billion in assets, have signed on to a letter sent to forty-seven FTSE 100 companies asking for greater transparency and board-level accountability. These companies include Barclays, BG Group, GlaxoSmithKline (“GSK”), Standard Chartered, and Unilever.More than twenty companies have responded to date. As a result of our year-long engagement, GlaxoSmithKline has published on its website “GSK Work with Public Policy Groups.” GSK also published an extensive list of its trade association memberships in health-related sectors.This reporting builds from earlier investor pressure to evaluate GSK’s membership in trade associations. Page 3 BOSTON COMMON FUNDS Environmental Risk Management As part of our sector level engagement on climate change, Boston Common met in August with Apache, Statoil, Spectra Energy, National Oilwell Varco, Baker Hughes and ConocoPhillips in Houston.Key topics discussed were climate change, fossil fuel divestment and carbon asset risk, environmental performance and human rights policies. In May, Boston Common also led a new initiative by U.S. investors questioning Statoil on its tar sands operations in Canada. Statoil’s investments in tar sands have been quite controversial in Norway and represent less than 3% of its total proved reserves, as of year-end 2012. We sent Statoil an investor letter prior to its annual meeting, stating our support for a shareholder proposal by Greenpeace Nordic and World Wildlife Fund of Norway, which asked Statoil to withdraw from tar sands extraction.We suggested Statoil’s capital and technological expertise would be better deployed elsewhere due to various investment risks from oil sands, including potential higher costs due to climate regulations.In June, Statoil met with us at our Boston office to discuss these issues, as well as our concerns about its unconventional oil and gas operations in the U.S. that use hydraulic fracturing. Past performance does not guarantee future results. Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. The Funds’ sustainability policy could cause them to perform differently compared to similar funds that do not have such a policy. This policy may result in the Funds foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so. Diversification does not assure a profit or protect against loss in a declining market. The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any securities. Please refer to the Schedule of Investments included for additional information on securities held within the Boston Common Funds. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends. It is designed to measure equity market performance of developed markets excluding the U.S. and Canada. Page 4 BOSTON COMMON FUNDS The S&P 500® is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500® is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. The FTSE 100 Index is an index of the largest 100 companies, by market capitalization, listed on the London Stock Exchange. It is widely used as a proxy for the U.K. stock market.While an unmanaged index, it is updated on a quarterly basis. You cannot invest directly in an index. Price to Earnings Ratio (P/E) is the ratio of stock price to earnings. Price to Book Ratio (P/B) is the ratio of stock price to assets less liabilities and intangibles. ROIC Ratio is the ratio of earnings available for investment divided by total capital. Earnings Growth is the year over year rate of change in earnings. Earnings Per Share Growth is not a forecast of the fund’s future performance. Boston Common Asset Management, LLC is the advisor to the Funds which are distributed by Quasar Distributors, LLC. Page 5 BOSTON COMMON INTERNATIONAL FUND Investment Review While international equities have appreciated substantially, valuations are still below long-term averages and, in our opinion, look attractive.Developments in the major international regions offer reasons for optimism, while we are also mindful of macro risks. Europe The Eurozone has been making notable progress.The economy emerged from an eighteen month recession as fiscal and monetary policy became more growth-oriented.The Spanish and Italian economies are expected to expand slightly after contracting by 1.5% to 2.0% for the last two consecutive years.After enduring painful government spending cuts and tax hikes, easing fiscal austerity should contribute approximately one third of economic growth. The recent German election should move the region toward greater integration.Angela Merkel and her Christian Democrat party fell just short of a majority and will have to establish a coalition government.However, her party’s former junior partner was skeptical of Eurozone integration and lost all of its representation in parliament.As a result, Germany’s next government is likely to be more supportive of its Eurozone partners.Political cohesion is important because Europe’s union remains tenuous and historically high unemployment could cause public discontent. As we expect gradual recovery in the region, the Fund is adding to its European stocks with cyclical leverage.Additionally, the Fund is reducing its underweight to Europe’s Financial and Consumer sectors. A recent addition, BMW, is a leading luxury auto company that should benefit from a recovery in Europe.The company’s newly developed electric vehicles and innovative use of carbon fiber to foster fuel efficiency should help it retain its leadership position over the next decade.Trading at approximately 10 times earnings with a 3.0%+ dividend yield, we find BMW compelling. Japan Since Prime Minister Abe ushered in a series of aggressive monetary and fiscal stimulus initiatives, Japan’s rebound has been impressive.Japan’s economy has been growing 3.5% in the first half of 2013, outpacing all large advanced economies.Inflation, an important policy target, is approaching 1% - a level it only reached once in the past 10 years.Given the legacy of deflation and depressed demand, rising optimism is an important variable to monitor. In contrast to most pro-growth policies, the Japanese government confirmed a consumption tax increase from 5% to 8% will be implemented as of April 1st 2014.There will be some new fiscal stimulus to offset this headwind, but the tax is primarily an effort to chip away at Japan’s high debt and deficit burden.The tax should help boost inflation in the same way that the 30% depreciation of Page 6 BOSTON COMMON INTERNATIONAL FUND the Yen has inflated import prices.Longer-term inflation expectations have picked-up, but depressed wages may limit sustainable price increases. Structural reform intended to complement short-term stimulus and help Japan’s economic dynamism is still in its infancy.We appreciate the recent achievements and recognize the power of improving psychology, but we are still evaluating the impact on Japan’s sustainable growth.The Fund remains underweight Japan, but overweight the export-oriented sectors where the weaker currency has played a significant role in boosting exporters’ corporate profits.The Fund purchased Daikin, the global leader in air conditioner manufacturing.The company’s strength is based on its energy-efficient technology, including its ductless systems.Thanks to its acquisition of Goodman, Daikin should benefit from a recovery in the U.S. residential market, and it has a strong presence in China and other key Emerging Markets.Daikin’s price-to-earnings and price-to-book value ratios of 20x and 2.3x are at long-term averages. Asia Pacific and Emerging Markets Emerging Markets face domestic and global challenges that are causing investors to question the persistency of these regions’ past successes.Growth rates have slowed in many Asian & Latin American economies.At the same time, external factors have prompted investors to withdraw capital from Emerging Market assets.The combination of capital outflows and weaker fundamentals has led to more than 20% underperformance so far in 2013 compared to U.S. and International developed market equities.Looking forward, we believe the group offers opportunities based on underlying macroeconomic fundamentals and global adjustments. Countries affected by the Asian Financial Crisis of 1998 appear to have avoided repeating past mistakes. They have relatively little government debt and have borrowed limited amounts of short-term foreign currency.Foreign exchange reserves have been stockpiled to a greater extent.And their currencies float freely enabling greater flexibility for the economy.The recent currency weakness should help global competitiveness and balance current account deficits even though relatively inelastic demand for imported commodities like oil could make the situation worse in the near term. An improving outlook for developed economies should also increase demand for the region’s exports.In our opinion, Emerging Markets look appealing based on stronger macroeconomic fundamentals compared with past crises and valuations that are at seven year lows relative to the rest of the world.In Asia Pacific and the Emerging Markets we own a mix of companies geared to domestic and global demand for consumer and financial products.New holding, Samsung Electronics, is positioned to potentially benefit from rising smart phone penetration as well as improving supply and demand dynamics for memory chips.Despite a solid growth profile, the stock trades at 7x earnings. Page 7 BOSTON COMMON INTERNATIONAL FUND Management’s Discussion of Fund Performance for the period ending September 30, 2013. For the full year ending September 30th, 2013, the Boston Common International Fund (the “Fund”) rose 18.99%.The Fund experienced strong absolute performance for the fiscal year but did not keep up with its relevant Index, the MSCI EAFE Index (the “Index”), which increased 23.77%. Over the last twelve months, strong stock selection within the Fund’s Japanese holdings including internet retailer Rakuten and leasing company ORIX more than offset the portfolio’s slight underweight of the strong Japanese market.Stock selection in the Healthcare and Industrial sectors helped results, driven by improving prospects for Swiss Pharmaceutical company Roche and agricultural equipment manufacturer Kubota.Key individual contributors included European financial stocks AXA and Unicredit and companies with exposure to internet retailing like Kinnevik and Naspers. Fund holdings in the Consumer Discretionary sector did not perform as well as the Index constituents.The Fund was underweight European auto and luxury goods companies, which produced strong returns.The Energy sector also weighed on the Fund’s performance as reduced earnings expectations for Subsea 7 and WorleyParsons depressed returns.We continue to view the Emerging Markets favorably but the Fund’s exposure over the past year detracted from performance. Commodity–oriented companies, like Golden Agri Resources, and Southeast Asian holdings Bank Rakyat and Kasikornbank, were notable detractors.Given the strong market rally, the Fund’s modest cash position was a headwind. Page 8 BOSTON COMMON INTERNATIONAL FUND COUNTRY ALLOCATION For the Period Ended September 30, 2013 (Unaudited) Country Allocation % of Net Assets Japan 18.3% United Kingdom 17.9% Switzerland 10.6% Germany 7.7% France 6.5% Netherlands 5.3% Singapore 2.9% Sweden 2.9% Australia 2.8% Republic of Korea 2.5% Hong Kong 2.2% South Africa 2.1% Finland 1.8% Norway 1.6% Italy 1.4% Israel 1.4% Luxembourg 1.3% Indonesia 1.3% Brazil 1.3% Jersey 1.2% Belgium 1.1% China 1.0% Thailand 1.0% Spain 0.7% Page 9 BOSTON COMMON INTERNATIONAL FUND Value of $100,000 vs. MSCI EAFE (Unaudited) Since Value of Average Annual Returns One Inception Periods Ended September 30, 2013 Year (12/29/10) (9/30/13) Boston Common International Fund 18.99% 4.66% MSCI EAFE Index 23.77% 6.86% This chart illustrates the performance of a hypothetical $100,000 investment made on December 29, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Page 10 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value COMMON STOCKS – 93.1% Australia – 2.8% AMP LTD $ Origin Energy Sims Metal Management LTD – ADR Belgium – 1.1% Umicore SA China – 1.0% ENN Energy Holdings LTD Finland – 1.8% Sampo Group France – 6.5% Air Liquide SA AXA SA Casino Guichard Perrachon SA Danone SA Germany – 5.4% adidas AG AIXTRON SE* Bayerische Motoren Werk Henkel AG and Company KGaA SAP AG – ADR Hong Kong – 2.2% Hang Seng Bank LTD Television Broadcasts LTD Indonesia – 1.3% PT Bank Rakyat Indonesia (Persero) Tbk Israel – 1.4% Check Point Software Technologies LTD* Italy – 1.4% UniCredit S.p.A. Japan – 18.3% DAIKIN INDUSTRIES FANUC LTD Honda Motor Company LTD – ADR Kao Corporation Keyence Corporation Kubota Corp. Kubota Corporation – ADR Mitsubishi UFJ Financial Group, Inc. Orix Corporation Rakuten, Inc. Shimano, Inc. TERUMO Corporation Unicharm Corporation Jersey – 1.2% Wolseley PLC Luxembourg – 1.3% Subsea 7 SA Netherlands – 5.3% ASML Holding NV – ADR Gemalto Koninklijke Philips Koninklijke Philips Electronics NV – ADR Unilever NV – ADR Norway – 1.6% Statoil ASA – ADR Republic of Korea – 2.5% Hyundai Motor Company The accompanying notes are an integral part of these financial statements. Page 11 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value Republic of Korea – 2.5% (Continued) Samsung Electronics Co. Ltd. $ Singapore – 2.9% CapitaLand LTD Golden Agri- Resources LTD Singapore Telecommunications LTD South Africa – 2.1% Naspers Standard Bank Group LTD Spain – 0.7% EDP Renovaveis SA Sweden – 2.9% Atlas Copco AB Investment AB Kinnevik Switzerland – 10.6% ABB LTD – ADR Julius Baer Gruppe AG Kuehne & Nagel International Novartis AG – ADR Roche Holding LTD – ADR Thailand – 1.0% Kasikornbank PLC United Kingdom – 17.8% Barclays PLC BG Group CRODA International GlaxoSmithKline PLC HSBC Holdings PLC – ADR Johnson Matthey PLC Smith & Nephew PLC – ADR Spirax-Sarco Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $134,580,680) PREFERRED STOCKS – 3.6% Brazil – 1.3% Itau Unibanco Holding S.A. Germany – 2.3% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $4,974,757) RIGHTS – 0.1% United Kingdom – 0.1% Barclays PLC-NIL PD, 1.85% TOTAL RIGHTS (Cost $189,276) The accompanying notes are an integral part of these financial statements. Page 12 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value SHORT-TERM INVESTMENT – 2.5% Fidelity Money Market Portfolio, 0.04%(1) $ TOTAL SHORT-TERM INVESTMENT (Cost $4,143,567) TOTAL INVESTMENTS – 99.3% (Cost $143,888,280) Other Assets in Excess of Liabilities – 0.7% NET ASSETS – 100.0% $ * Non-income producing security. Seven-day yield as of September 30, 2013. ADRAmerican Depositary Receipt PLCPublic Limited Company The accompanying notes are an integral part of these financial statements. Page 13 BOSTON COMMON U.S. EQUITY FUND Investment Review U.S. equities have continued to post solid gains.The S&P 500® Index is just shy of its all-time high having surged through the previous recordset back in 2008. The stock market’s rally reflects growing investor confidence and declining risk aversion. Major destabilizing factors like the threat of a breakup of the Euro or a shutdown of the U.S. Federal government have been trumped by corporate earnings that have been modestly positive relative to expectations and a Federal Reserve that has continued to be accommodative. The steady albeit slow economic recovery has continued despite fiscal restraint and the periodic uncertainty of U.S. Federal budget and debt ceiling talks. In 2012, state and local governments put in staff and spending cuts, then payroll tax cuts expired in early 2013 under Fiscal Cliff provisions. Sequestration, the slate of automatic Federal spending cuts, followed.More recently, Congressional gridlock over the budget and debt ceiling means market participants continue to deal with unusual levels of uncertainty regarding long-term fiscal policy. Over the last six months, U.S. interest rates have moved higher in anticipation of the “beginning of the end” to the Federal Reserve’s Quantitative Easing or bond buying program.Monetary policy remains supportive as demonstrated by the Fed’s September decision to postpone any reduction in its bond buying, inflation remains subdued at 1% and the unemployment rate has not declined significantly allowing for an accommodative policy.After the Fed completes its upcoming leadership change, we expect it will taper its quantitative easing sometime in 2014 as it balances monetary policy with economic normalization and employment growth. Since the downturn, corporate profits have risen strongly with support from global growth and falling costs including labor, interest rates, and taxes.Wall Street analysts now forecast 2014 S&P 500 earning’s growth of 11%. The consensus assumes revenue and earnings growth will accelerate from the relatively slow second quarter pace.These expectations may be too high in certain industries.Along with this earnings outlook and the fact that fiscal policy and tapering of bond buying are still potential headwinds, there is room for greater stock level volatility. Our positive longer-term view of the U.S. equity market is supported by the ongoing economic healing process in the developed world and the continued coordinated easing of global monetary policy.After the Great Recession, many businesses should be stronger and better able to take advantage of the improving environment.Although many corporations are operating at historically high profit margins, we still see room for productivity improvements. Page 14 BOSTON COMMON U.S. EQUITY FUND We continue to focus on sustainable businesses trading at attractive valuations.We favor companies that use internal cash flow to fund revenue, earnings and dividend growth.One such company is Snap On Inc., a premier provider of tools and diagnostic equipment for the light & heavy auto market. The company’s distribution model provides a competitive advantage for capturing market share and maintaining margins.Its operating performance through the business cycle (10% trough operating margin) and its strong balance sheet makes for an attractively valued holding with a mid-teens return on invested capital (“ROIC”). The Fund remains overweight the Technology and Healthcare sectors where long term positive demand trends are complimented by relatively attractive valuations.The Fund purchased Silver Spring Networks, an early stage, solutions company leveraged to smart grid adoption. Silver Spring’s networking platform provides consumers with better understanding of their energy use and allows utilities to more efficiently deliver electricity to homes and businesses. A large backlog of smart grid deployments and a growing base of recurring revenues offer more stability and growth potential while the company competes on future tenders.Prior to coming public in 2012, Silver Spring had been named “Company of the Year for North America” on the Global Cleantech 100, a list of the top 100 private companies in clean technology, for three consecutive years. The Fund purchased Biogen, a leading provider of biotech drugs.Biogen’s therapies are best in class, patent protected and difficult to copy giving the company substantial pricing power.Biogen has a new drug, Tysabri, that is more efficacious in controlling Multiple Sclerosis disease progression with an acceptable safety profile. Valuation looks reasonable given the 15%-20% sales and earnings growth expectations over the next five years. The Fund continues to underweight the more defensive sectors of Utilities, Telecommunications, and Consumer Staples. Valuations, in general, appear stretched versus their respective history.However, we do find interesting opportunities.The Fund sold AT&T and the proceeds were reinvested into SBA Communications (“SBAC”), the third largest U.S. wireless tower company with locations in the U.S., Canada and Latin America. Expanding wireless usage, especially in data, drives the need for more towers and greater density on each tower.The tower industry has long-term pricing power thanks to stringent zoning laws. SBAC trades at attractive valuations relative to REITs but with faster growth prospects.The Fund sold Sysco Corp and the proceeds were reinvested into the growth retailer Whole Foods. With the potential to double its number of U.S. storesplus continue to gain market share, strong revenues should leverage its expense base to provide for 15%+ earnings growth. The stock recently sold off during a period when investors were temporarily concerned about economic slowdown providing the Fund with an attractive entry point. Page 15 BOSTON COMMON U.S. EQUITY FUND Management’s Discussion of Fund Performance for the period ending September 30, 2013 Over the past twelve months, the Boston Common U.S. Equity Fund (the “Fund”) returned 17.65%.The Fund experienced strong absolute performance for the fiscal year but did not keep up with its relevant index, the S&P 500® Index (the “Index”), which increased 19.34%. Strong stock selection, especially over the past six months, has helped the Fund to outperform its benchmark since the Semi-Annual report in March, 2013. As discussed in our last report, the Fund’s strategy favors what we believe are high-quality businesses that have the ability to outperform over the business cycle, but typically lag riskier, lower-quality companies that often respond earlier in cyclical recoveries. The last six months have demonstrated that our higher-quality names may catch up as the economic recovery cycle matures. Top contributors over the past six and twelve months include many of the same holdings.Internet travel operator Priceline.com has benefitted from increased customer traffic and its dominance in Europe.Gilead Sciences has continued to profit from its strong HIV franchise while Lowe’s, the home improvement retailer, benefitted from the improving housing market. Since we last reported six months ago, the Fund’s underweight to Utilities and Telecommunications sectors and the overweight to Healthcare has been beneficial. The Fund’s holding in the Gold ETF and its cash position detracted from the Fund’s relative performance over the past year and six months. Gold, the safe haven of the past few years, has lost its luster based on the improving global outlook and is no longer held by the Fund.Other holdings which had a negative impact on relative performance over the course of the year include AT&T, Statoil and Oracle. The current market does not appear to be pricing in any potentially negative scenarios from rising interest rates and/or fiscal headwinds, and we could see increased volatility as these issues come back to the foreground later this year. In our view, the U.S. fiscal budget and debt ceiling debates continue to be transient events. Investor attention eventually returns to a focus on fundamentals. Page 16 BOSTON COMMON U.S. EQUITY FUND SECTOR ALLOCATION For the Period Ended September 30, 2013 (Unaudited) Sector Allocation % of Net Assets Information Technology 21.1% Financials 16.0% Health Care 15.4% Industrials 10.6% Consumer Discretionary 10.4% Consumer Staples 9.7% Energy 8.6% Telecommunication Services 2.7% Materials 2.4% Utilities 0.9% Page 17 BOSTON COMMON U.S. EQUITY FUND Value of $100,000 vs. S&P 500 Index (Unaudited) Since Value of Average Annual Returns for the One Inception Periods Ended September 30, 2013 Year (4/30/12) (9/30/13) Boston Common U.S. Equity Fund 17.65% 14.53% S&P 500 Index 19.34% 16.51% This chart illustrates the performance of a hypothetical $100,000 investment made on April 30, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Page 18 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value COMMON STOCKS – 97.8% Consumer Discretionary – 10.4% Bed Bath & Beyond, Inc.* $ Home Depot, Inc. Lowes Companies, Inc. Nordstrom, Inc. priceline.com, Inc.* Time Warner Cable, Inc. VF Corporation Walt Disney Company Consumer Staples – 9.7% Colgate Palmolive Company Costco Wholesale Corporation Kraft Foods Group, Inc. McCormick & Company, Inc. Mondelez International, Inc. PepsiCo, Inc. Procter & Gamble Company Whole Foods Market, Inc. Energy – 8.6% Apache Corporation BG Group PLC – ADR EOG Resources, Inc. National Oilwell Varco, Inc. Spectra Energy Corporation Statoil ASA – ADR Financials – 16.0% Aflac, Inc. Aon PLC CME Group Inc. First Republic Bank Franklin Resources, Inc. JP Morgan Chase & Company MetLife, Inc. Morgan Stanley Northern Trust Corp. PNC Financial Services Group, Inc. Simon Property Group, Inc. T. Rowe Price Group, Inc. Health Care – 15.4% Baxter International, Inc. Biogen Idec Inc.* Bristol Myers Squibb Company Express Scripts Holding Company* Gilead Sciences, Inc.* Johnson & Johnson Merck & Company, Inc. Novartis AG – ADR Novo Nordisk AS – ADR Roche Holding LTD – ADR Zimmer Holdings, Inc. Industrials – 10.6% 3M Company Carlisle Companies, Inc. Cummins, Inc. Deere & Company Emerson Electric Company Equifax Inc. Parker Hannifin Corporation Snap-on Inc. W.W. Grainger, Inc. The accompanying notes are an integral part of these financial statements. Page 19 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value Information Technology – 21.1% Altera Corporation $ Apple, Inc. Check Point Software Technologies LTD* Cognizant Technology Solutions – Class A* eBay Inc.* EMC Corporation Google, Inc.* Microsoft Corporation Oracle Corporation Qualcomm, Inc. Silver Spring Networks, Inc.* Veeco Instruments, Inc.* Visa, Inc. Materials – 2.4% Aptargroup, Inc. Praxair, Inc. Telecommunication Services – 2.7% SBA Communications Corp.* Vodafone Group PLC – ADR Utilities – 0.9% WGL Holdings, Inc. TOTAL COMMON STOCKS (Cost $9,311,476) SHORT-TERM INVESTMENT – 2.7% Fidelity Money Market Portfolio, 0.04%(1) TOTAL SHORT-TERM INVESTMENT (Cost $295,937) TOTAL INVESTMENTS – 100.5% (Cost $9,607,413) Liabilities in Excess of Other Assets – (0.5)% ) NET ASSETS – 100.0% $ * Non-income producing security. Seven-day yield as of September 30, 2013. ADRAmerican Depositary Receipt PLCPublic Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Page 20 BOSTON COMMON FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 Boston Common Boston Common International U.S. Equity Fund Fund ASSETS Investments in securities, at value (cost $143,888,280 and $9,607,413) $ $ Receivables: Due from Advisor — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Foreign currency payable (cost $15,074) — Fund shares redeemed — Investment securities purchased — Investment advisory fees, net — Custody fees Administration & accounting fees Professional fees Printing & mailing fees Transfer agent fees Chief Compliance Officer fee Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated undistributed net realized gain (loss) on investments ) Net unrealized appreciation on investments Net unrealized appreciation (depreciation) on foreign currency and translation of other assets and liabilities in foreign currency — Net assets $ $ Net assets value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. Page 21 BOSTON COMMON FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2013 Boston Common Boston Common International U.S. Equity Fund Fund INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $364,169 and $3,014) $ $ Interest Total investment income Expenses: Investment advisory fees Administration & accounting fees Custodian fees Transfer agent fees Professional fees Miscellaneous expenses Chief Compliance Officer fees Printing and mailing expense Trustees fees Registration fees Insurance expenses Total expenses Expenses recouped/(waived or reimbursed) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. Page 22 BOSTON COMMON INTERNATIONAL FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, September 30, NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation of investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total dividends and distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Amount Shares Amount Shares sold $ $ Shares issued to holders in reinvestment of distributions Shares redeemed ) )1 ) )1 Net increase $ $ Beginning shares Ending shares 1 Net of redemption fees of $4,378 and $104, respectively. The accompanying notes are an integral part of these financial statements. Page 23 BOSTON COMMON U.S. EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended September 30, September 30, NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation of investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain ) — Total dividends and distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Year Ended Period Ended September 30, 2013 September 30, 20121 Shares Amount Shares Amount Shares sold $ $ Shares issued to holders in reinvestment of distributions — — Shares redeemed ) ) — — Net increase $ $ Beginning shares — Ending shares 1 Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. Page 24 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year/period Year Ended Year Ended Period Ended September 30, September 30, September 30, Net asset value, beginning of year/period $ $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income2 Net realized and unrealized gain on investments ) Net increase (decrease) in net assets resulting from operations ) LESS DISTRIBUTIONS: Distributions from net investment income ) ) — Total distributions ) ) — Paid-in capital from redemptions 5 5 — Net asset value, end of year/period $ $ $ Total return2 % % )%3 SUPPLEMENTAL DATA: Net assets, end of period (000’s) $ $ $ Ratios to average net assets: Expenses before fees waived/recouped % % %4 Expenses after fees waiver/recouped % % %4 Net investment income ratio before fees waived/recouped % % )%4 Net investment income after fees waived/recouped % % %4 Portfolio turnover rate 24
